         Case 5:15-cv-06480-BMS Document 249 Filed 05/15/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       x
  WINN-DIXIE STORES, INC. and BI-LO                    :   No. 15-cv-6480
  HOLDINGS, LLC.                                       :
                                                       :
                         Plaintiffs,                   :   Related Action:
                                                       :   Master File No. 06-cv-0620
  v.                                                   :
                                                       :
  EASTERN MUSHROOM MARKETING                           :
  COOPERATIVE, INC., et al.,                           :
                                                       :
                         Defendants                    :
                                                       :
                                                       x


             PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’
            MOTION FOR LEAVE TO FILE SUR-REPLY AND PLAINTIFFS’
            CROSS MOTION, IN THE ALTERNATIVE, FOR LEAVE TO FILE
              A RESPONSE TO DEFENDANTS’ PROPOSED SUR-REPLY

       Defendants’ Motion for Leave to File Sur-Reply should be denied because (1) sur-replies

are disfavored, (2) the proposed sur-reply merely repeats arguments in Defendants’ Response

(Dkt. 245), and (3) the proposed sur-reply is improper because it raises an argument under Rule

56(d) which is premature as Plaintiffs have not yet responded to Defendants’ Motion for

Summary Judgment Against Bi-Lo. In the alternative, if this Court grants Defendants leave to

file the proposed sur-reply, Plaintiffs cross move for leave to file a brief response to the proposed

sur-reply which is attached hereto as Exhibit 1.




                                                   1
       Case 5:15-cv-06480-BMS Document 249 Filed 05/15/20 Page 2 of 2




Dated: May 15, 2020

                                         Respectfully submitted,

                                         /s/ Patrick J. Ahern
                                         Patrick J. Ahern
                                         Theodore B. Bell
                                         AHERN AND ASSOCIATES, P.C.
                                         8 South Michigan Avenue
                                         Suite 3600
                                         Chicago, Illinois 60603
                                         Tel: (312) 404-3760
                                         patrick.ahern@ahernandassociatespc.com
                                         Counsel for Plaintiff Winn-Dixie Stores,
                                         Inc. and Bi-Lo Holdings, LLC




                                     2
